February 5, 2010 Top Favour Limited P.O. Box Offshore Incorporations Centre Road Town, Tortola British Virgin Islands Re:Share Exchange - Top Favour Limited and Ableauctions.com, Inc. Dear Sir/Madam: We are a firm of lawyers qualified to practice and practicing in the People’s Republic of China (the “PRC”).We have acted as Chinese Legal Counsel to Top Favour Limited, a company incorporated under the laws of British Virgin Islands (“Top Favour”) and its affiliates, Pingdingshan Hongyuan Energy Science and Technology Development Co., Ltd., a wholly foreign owned enterprise incorporated under the laws of PRC (“Hongyuan”); Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd., a company incorporated under the laws of PRC (“Hongli”); Hongli’s branch doing business as Henan Province Pingdingshan Hongli Coal & Coke Co.,
